         Case 1:15-cv-03783-VEC Document 118 Filed 08/04/21 Page 1 of 1




GEORGIA M. PESTANA              THE CITY OF NEW YORK                           Sharon Sprayregen
Corporation Counsel                                                            Tel.: (212) 356-0873
                                LAW DEPARTMENT                              ssprayre@law.nyc.gov
                                   100 CHURCH STREET
                                   NEW YORK, NY 10007
                                                                                        August 4, 2021
VIA ECF
Hon. Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007



               Re:    Butler v. City of New York, 15-CV-3783 (VEC)

Dear Judge Caproni:

                I am an Assistant Corporation Counsel in the Office of the Corporation Counsel
of the City of New York, Georgia M. Pestana, attorney for Defendants in the above-referenced
action. In response to Your Honor’s Order (ECF No. 112), Defendants do not plan to call any
witnesses, but DHS Administrator Joslyn Carter, whose declaration was filed in response to
Plaintiffs’ motion to amend the preliminary injunction, will be available at the hearing tomorrow
August 5 to answer any questions Your Honor has regarding the matters testified to in her
declaration.

                                                            Respectfully,

                                                                   /s/

                                                            Sharon Sprayregen
                                                            Assistant Corporation Counsel

cc:    All Counsel of Record (via ECF)
